Ronofable H. Fat Edwarda
Civil M&riot Attorney
Reoords tillding
iallas County
Danas, Texas

At tention: Mr. Warren S. Cook

Eoar nir:                            Opinion Ro. o-5&1
                                     Rer Authority of.the Tax As-
                                          aoseor and Colleotor to
                                          issue's voter a ,duplicate,%
                                          poll tax receipt, ora-
                                          oertifioata that a person'
                                          has previously paid his
                                          poll tax; and related sub-
                                          jeots.

      We acknowledge the receipt of your letter of February 28, 1944,
in which you ask the department*s opinion on the following questions:

     "(1) Is the Tax ~Assessorand Collector authorized to
  issue to a voter a duplicate poll tax reoeipt?

     :,i2) 1s the Tax Assessor and Collector authorized to
  issue certificates oartimng that a person has previously
  paid his poll tax on a certain date?

     "(3) May an eleator who has paid,his poll tax and has
  had a poi.1tax receipt issued to him vote in person at the
  regular pol.18or by absentee ballot by prassnting to the
  proper person a dupliaate poll tax receipt or a certificate
  Lssuad by the Tax ~Aseessarand Collector certifying that
  said alactor has paid his ~01~1tax on a certain data?

     "(4.; May an elector vthois exempted from paying his
  pa:1 tax and haa been issuad an exemption oertifi.cafe
  vote at an election held, by absentse ballot or in peF8On
  by presentdng to tha proper person ,a certificate issued
  by the Tax AW~SSOF and Colleotor oertiryjng that said
  person is exempted from paying a poll tax and an exemption
  aertifioate has previously been issued to him?"

     ~exaa Constitution, Article VI, Seotion 2, provides:
Honorable H. LJatEdwards, page 2             O-5881




      I,
       . . . .that any voter who is subject to pay a poll tax
   under the laws of the Stats of Texas shall have paid said
   tax before offering to vote at any election in this State
   and hold a reoeipt showing that said poll tax was paid before
   the first day of February next preoeding suoh election. Or
   if said voter shall have lost or misplaced said tax receipt,
   he or she, as the ease may be, shall be entitled to vote
   upon making affidavit before any officer authorized to adminis-
   ter oaths that such tax receipt has been lost. Such affidavit
   shall be made in writing and left with the judge of the
   election. .... And this provision of the Constitution shall
   be self-enaoting without the necessity of further legislation.
   . . . .n

      Article VI, Section 4, of the Lonstitution empowers,the Lagisla-
ture to make "regulations a8 may be necessary to detect and punish
fraud and prese~a the purity of the ballot box and the Legislature
may provide by law for the registration of all voters in all cities
containing a population of ten thousand inhabitants or more."

      In 1904 our Supreme Court in Stinson v. Gardner, 97 Tex. 292,
78,s. W. 492, construing the words "hold a receipt" said:

      '"Itmight be inferred from the latter part of the quotation
   that it was intended the voter should have his poll-tax receipt
   at the place where ha voted, but there is no provision in
   the Constitution whioh requires that the reoeipt shall be
   exhibited at the time of voting. It only requires the voter
   shall hold his receipt that is, that he shall have procured and
   have possession of the reoeipt, and, if it has been lost,
   then, in order to vote, he must make the affidavit which the
   law requires. ..."

      The following year (1905) the Terrall-Election Law was passed,
This law was a general overhauling of our election laws. Seation 66
of the Terre11 Gleotion Laps (Acts 1st C. S. 1905, p. 533 is Article
3004, R. S., 1925. Stinson v. Gardner, supra, was decided under a
prior form of the statute requiring only that the voter have a reoeipt,
Article 3004, whioh superseded the cited quotation from that case, is
aa follows:

       "No citizen shall be permitted to vote, unless ha first
   presents to the judge of eleotion his poll.tax receipt or
   certificate of exemption issued to him before the first day
   of February of the year in which he offers to vote. except
   as otherwise permitted in this title, unless the sine hRS
   beer,lost or mislaid, or left at home, in whioh event he
   shall make an affidavit of that fact, which shall be left
   with the judges and sent by them with the returns Of the
   eleotj.onr provided, that, if since he obtained his receipt
Honorable H. Pat Edwards, page 3             O-5881




  or certificate he removes from the precinot or county of
  his residence, he may vote on oomplying with other pro-
  visions of this title."

      Other eleation statutes, material to the questions under disous-
sion, are:

     Article 2966, aa amended 1941, provides:
     3s
      .*. any voter ...subjeot to pay a poll tax under the
  laws of this State, shall ... before offering to vote at
  any election in this State ... (hold) ... a reoeipt show-
  ing that said poll tax was paid before the first day of
  February next preaeding such elections ... If said voter
  is exempt from paying s poll tax and resides in a aity of
  10,000 inhabitants or more, he or she must prooure a cer-
  tifioate showing his or her exemptions. ... If such
  voter shall have lost or misplaced said tax receipt, ha
  or she shall be entitled to vote upon making and leaving
  with the judge of the elsotion an affidavit that suoh
  tax was paid by him or her, or by his wife or by her
  husband before said first day of February next preceding
  suah election at which he or she offers to vote, and
  that said receipt has been lost or misplaced. ..*a The
  provisions of this Artiols as to oasting ballots shall
  apply to all elections including general, special, and
  primary elsations; provided that a city poll tax shall
  not be required to vote in any election i?~this State
  except in oity eleations.'

     Article 2956, in part, is as follows:

     "Subdivision 1. Any qualified sleotor of this State
  who is absent from the county of his residsnoe, or be-
  aauss of sickness or physiaal disability can not appear‘
  at the poll place in the eleotion preoinat of his resi-
  dence, on the day of holding any general, special. or
  primary election, may, nevertheless, OWQ~ his vote to
  be cast at suoh ale&ion in the precinct of his residenoa
  by compliance with one or other of the methods herein-
  after provided for absentee voting.

      "Subdivision 2. Such elector shall make applioation
   for an official ballot to the oounty olerk in Writing
   signed by the elector. or by a witness at the direction
   of said elector in case of latter's inability to make
   suoh written application because of physical disability.
   Suoh application shall he accompanied by the poll tax
   receipt or exemption oertifiaate of the elector, or, in
   1is.zthereof, his affidavit in writing that same has beon
   lo& or mislaid.    l s.
Honorable H. Pat Edwards, page 4             O-5881




      "Subdivision 8. The oounty clerk shall post at a con-
  spicuous plaoe in his offioe, for public inspection, a
  complete list of those to whom ballots have been deliver-
  ed or sent out under this Article, stating thereon the
  elector's  name, age, ocoupation, precinct of residence
  and poll tax number or exemption certificate number, and
  the date on whioh ballot was delivered or mailed'whiah
  list shall be kept up from day to day0 The applications,
  poll tax reoeipts, exemption certifiaates, or affidavits
  of loss thereof, shall also be open to publio inspection
  at regular offioe hours, but under such reasonable rules
  and regulations as the county olerk may adopt to safe-
  guard the 8~8 and to reasonably economize his opm time
  while they are in his keeping,
      II
           .   .   .   .   a



      Article 2959, stipulates that "the person when he pays it (the
poll tax) shall be entitled to his poll tax receipt."

      Article 2968% "ExemptVon oertifioates of persons
   residing in a city 10,000 or more,

     "In the event of loss of oertifioate of exemption
  the voter may secure a reissue under his old number,
  by making affidavit of such loss before the County
  Tax Collector."

      Article 2968a. -Exemption aertificates to persons not subject to
the disqualifiaations sat out in Artiole 2954,

     "...who (do) not reside in a city of ten thousand in-
  habitants or more, and who is exempt from the payment
  of a poll tax by reason of the faot that he or she has
  not yet reached the age of twenty-one years on the first
  day of January preoeding the levy, or who is exempt from
  the payment of a poll tax because he or she was not a
  resident of the State on the first day of January pre-
  ceding the levy, but who shall have since become eligible
  to vote by reason of length of residsnos or age, shall,
  on or before the thirty-first day of January of the yser
  in which ho or she offers to vote, obtain from the was-
  ses8or and Collector of Taxes for the county of his or
  her residenoe a certificate of exemption from the pay-
  ment of a poll tax, and no such person who has failed
  or refused to obtain such certificate of exemption from
  the payment of a poll tax shall be allowed to vote, cQD
Honorable H. Pat Edwards, pangs5



      "In the event the exempted voter holding oertificate
   under this Article shall remove from the county in which
   he resided when same was issued, to another oour&,yin
   this State, he shall be required to present his oertifi-
   oats of exemption to the Assessor and Collector of taxes
   of the county of his new residenoe~for reissue of ragis-
   tration and endorsement at least twenty days before any
   election at which he expects to vote.

     "In the event of the loss of oertifioatm of exemption,
  the voter may seoure a reissue under his old number by
  making affidavit of such loss before the County Tax As-
  sessor and Collector."

      Penal Code, Article 216, reads:

      "Any judge of an election or primary who wilfully
   permits a person to vote, whose nems,doas not appear on
   the list of qualified voters of the preoinct and who
   fails to present his poll tax raoeipt or oertificats of
   sxanption or make affidavit of its loss of misplacement
   or inadvertently left at home, except in osees where no
   oertifioate of exemption or tax receipt is required,
   shall be fined not exceeding five hundred dollars."

      Penal Cods, Artiole 217, provides thatr

     "Any judge of any election who shall refuse to receive
  the vote of any qualified elector who, when his vote is
  objected to shows by his own oath that he is entitled
  to vote, or who shall refuse to deliver an official bal:
  lot to one entitled to vote under the law, or who shall
  wilfully refuse to receive a ballot after one entitled
  to vote has legally folded and retuned sama, shall be
  fined not to exceed five hundred dollars."

      Penal Code, Article 232, is as followsr

     "If any person knowing himself not to he a qualified
  voter, shall at any election vote for or egainst any
  officer to be then chosen, or for or against any pro-
  position to be determined by said election, ha shall be
  confined in the penitentiary not less than two nor more
  than five years."

     we *nswer your questions respectively as follows:

      First question: The statutes, Articles 2968 and 2968~~~author-
ize the tax assessor and oollector to re-issue a certificate of exemp-
tion when the original has been lost, but we have been unable to find
honorable H. Pat Edwards, page   6               O-5881



any statute authorizing that offiaer to issue a duplicate poll tax
reoaipt.

      We therefore answer this question in the negative.

      Second question? We are not prepared to say that a tax assessor
and collector is without authority to issue a certificate, such as is
desoribed in this question, which may be used for some purposs, but,
it is our opinion that ths provisions of the pertinrmt statutes quoted
above make it obvious that suah a certificate may not be used for vot-
ing purposes. In other rords, such certificates era not raao@zed
by our election laws,

      Third question: In vim of our answers to your first,and seaond
questions, it is not necessary to answer this question,

      Fourth qusatior~t We have in answer to your first question called
your attention to the statutes authorizing the tax assessor and oollec-
tor to m-issue a certificate of exmption.    However, there is no
statute authoricing such officer to issue such a certifioate as is
described in this question, and if such a certificate wme issued, it
is not one reaognized by our election laws. Pvetherefore answer this
question in the negative0

      Trusting that the foregoing filly answers your inquiries, we are

                                         Very truly yours

                                       ATTORNEY GENERAL OF TEXAS



                                       By s/David Wuntoh
                                                  David %x&oh
                                                     Assistant

DAtdb:wa


APPROVED APRIL 18, 1944
 s/Gee. P. Blaokburn
ATTORNEY GENERAL OF TEXAS   (acting)

Approved Opinion Committee By EWE Chairman